Name: Council Regulation (EEC) No 298/78 of 13 February 1978 amending Regulation (EEC) No 3331/74 on the allocation and alteration of the basic quotas for sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 2 . 78 Official Journal of the European Communities No L 45 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 298/78 of 13 February 1978 amending Regulation (EEC) No 3331 /74 on the allocation and alteration of the basic quotas for sugar blic s basic quantity assigned by Regulation (EEC) No 3330/74 to its overseas departments which is not used up in Guadeloupe and Martinique ; whereas an increase should therefore be authorized in the percen ­ tage limit up to which the French Republic may modify the basic quotas for the undertakings esta ­ blished in its overseas departments ; whereas this will require an amendment to Council Regulation (EEC) No 3331 /74 of 19 December 1974 on the allocation and alteration of the basic quotas for sugar ( 3 ), HAS ADORED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Articles 24 (3 ) and 34 thereof, Having regard to the proposal from the Commission , Whereas, since the common organization of the market in sugar entered into force , production in the French departments of Guadeloupe and Martinique has never reached the amount of the basic quotas allo ­ cated to the undertakings established in these depart ­ ments and the area under sugar cane has actually declined on Martinique ; whereas the production outlook does not indicate any change in this situation for most of the undertakings concerned ; Whereas in the French department of Reunion , the area given over to sugar cane could be extended ; whereas the only alternative crop , that of the gera ­ nium , is in steady decline and the outlook for it is poor ; Whereas, in the department of Reunion , sugar cane is grown by approximately 15 000 planters working small areas ; whereas, therefore , the possibility of extending these areas should be taken up so that these planters can enjoy a more equitable income ; whereas the planters' incomes cannot be improved unless the basic quotas of the sugar undertakings for which they produce are increased ; Whereas, therefore, it should be made possible for Reunion to be allocated a part of the French Repu ­ Article / The following paragraph 3 is added to Article 2 of Regulation (EEC) No 3331 /74 : ' 3 . By way of derogation from the first , second and third subparagraphs of Article 24 (2) of Regula ­ tion (EEC) No 3330 /74 and paragraph 1 of this Article , the French Republic may, under the plans for restructuring the sugar-cane and sugar sectors in its overseas departments , reduce the basic quota for each undertaking established in these depart ­ ments by a quantity not exceeding, for the entire period 1 July 1977 to 30 June 1980 , 10 % of the basic quota applicable to each undertaking during the 1976/77 sugar marketing year . Further, for the 1977/78 marketing year, the reduc ­ tion in the basic quota may not exceed the differ ­ ence between the basic quota originally applicable for this marketing year and the production achieved within this basic quota . The French Republic shall allocate the amended quotas before the end of the marketing year preceding that of their application . However, for (&lt;) OJ No L 359 , 31 . 12 . 1974 , p . 1 . ( 2 ) OJ No L 303 , 28 . 11 . 1977 , p . 1 . ( 3 ) OJ No L 359 , 31 . 12 . 1974 , p. 18 . No L 45/2 Official Journal of the European Communities 16 . 2 . 78 the 1977/78 sugar marketing year, the amended quotas shall be allocated before the end of the said marketing year . The restructuring plans and the resultant measures affecting the basic quotas shall be communicated forthwith to the Commission .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1978 . For the Council The President P. DALSAGER